— Appeal from a judgment of the Supreme Court (Lewis, J.), entered July 25, 1991 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Inspector General denying petitioner’s request to expunge certain information contained in his institutional files.
We initially reject petitioner’s due process challenges with respect to his administrative confinement which occurred following the receipt of information implicating him in an assault on another inmate. First, there is no time limit within which to commence a hearing when an inmate has been involuntarily committed to administrative confinement (see, Matter of Giano v Coughlin, 162 AD2d 986, appeal dismissed 76 NY2d 917; Matter of Bryant v Mann, 160 AD2d 1086, 1088, lv denied 76 NY2d 706). Nor is there any authority, either by statute or regulation, giving an inmate the right to a hearing to determine what information should go into his file. The information petitioner seeks to have expunged is that contained in program security and assessment summary forms.* These forms contain "predecisional evaluations, recommendations and conclusions concerning [an inmate’s] conduct in prison” (Matter of Rowland D. v Scully, 152 AD2d 570, affd 76 NY2d 725). While petitioner has the right to challenge the "accuracy * * * of information contained in [either] the per*841sonal history or correctional supervision history portion of [his] record” (7 NYCRR 5.50), this right does not extend to the documents at issue herein (see, Matter of Rowland D. v Scully, supra).
Weiss, P. J., Levine, Mercure, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed, without costs.

 We note that references to the challenged information found in petitioner’s chronological entry sheet and "initial interview form” have been expunged.